   Case 2:19-mj-00352-DEM Document 1 Filed 06/18/19 Page 1 of 2 PageID# 1

                                                                     FILED
                  IN THE   UNITED STATES    DISTRICT COURT

                                                                   JUN 1 8 2019
                  FOR THE EASTERN   DISTRICT OF VIRGINIA


                             NORFOLK   DIVISION               CLERK, U.S. DISTRICT COURT
                                                                     NORFOLK. VA

UNITED STATES OF AMERICA


      V,                                   Case No.
                                           Court Date: August 15, 2019
KYLIE L. DESSENBERG




                           CRIMINAL INFORMATION


               {Misdemeanor)-Violation Notice No. 7253676

     THE UNITED STATES ATTORNEY CHARGES:


     That on or about June 12, 2019, at Joint Expeditionary Base

Little Creek-Fort Story, Virginia Beach, Virginia, in the Eastern

District of Virginia, the defendant, KYLIE L. DESSENBERG, did

unlawfully, knowingly, and intentionally possess marijuana, a Schedule

I controlled substance.


     (In violation of Title 21, United States Code, Section 844.)

                                 Respectfully submitted.

                                 G. Zachary Terwilliger
                                 United States Attorney


                                       r (1
                                  ames T. Cole
                                 Special Assistant U.S. Attorney
                                 Office of the U.S. Attorney
                                 101 West Main Street, Suite 8000
                                 Norfolk, VA      23510
                                 Ph: {757) 441-6712
                                 Fax:(757) 441-3205
                                 James.ColeOusdoj.gov
Case 2:19-mj-00352-DEM Document 1 Filed 06/18/19 Page 2 of 2 PageID# 2
